Citation Nr: 1633426	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  10-30 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied entitlement to service connection for a right hip disability.

This matter was most recently before the Board in March 2015, when it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded this matter in March 2015 so the AOJ could obtain an opinion addressing secondary service connection for the claimed right hip disability.  An examination was scheduled in December 2015 to obtain the requested opinion.  The December 2015 VA examiner determined the Veteran did not have a current right hip disability and explained the right hip bursitis noted on examination in July 2014 appeared to have resolved; therefore, he did not provide an opinion regarding secondary service connection for the claimed right hip disability.

The finding of a current disability at any point in the appeal period is sufficient to support a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  As right hip bursitis was found during the appeal period, an opinion addressing secondary service connection is necessary despite the lack of a current disability during the December 2015 VA examination.  Thus, there has not been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Further, the December 2015 examiner stated 2014 x-rays of the Veteran's right hip were normal.  While the July 2014 VA examiner initially noted the Veteran did not have right hip arthritis, the examination report and other evidence of record was subsequently reviewed by an orthopedic surgeon who cosigned the initial examination report.  See VBMS Entry 07/15/2014 (explaining an orthopedic surgeon would perform a comprehensive review to attend to the Veteran's contentions during the initial examination).  The orthopedic surgeon indicated the Veteran had mild degenerative changes of the right hip after reviewing MRI and plain radiographs.  See VBMS Entry 08/05/2014.  Given the inconsistency with respect to the findings regarding arthritis, the Board finds it prudent to conduct new imaging studies to confirm whether or not the Veteran has right hip arthritis.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination to obtain an opinion addressing his claim of entitlement to service connection for a right hip disability.  Imaging studies of the right hip must be conducted in conjunction with the examination.  The examiner must complete the following:

(a)  Provide an opinion as to whether the Veteran has a current right hip disability that is at least as likely as not (a 50 percent or greater probability) caused by his service-connected orthopedic disabilities, to include low back (with radiculopathy of the right lower extremity), left hip, bilateral knee, and bilateral ankle disabilities.  

(b)  Provide an opinion as to whether the Veteran has a current right hip disability that is at least as likely as not (a 50 percent or greater probability) chronically worsened by his service-connected orthopedic disabilities, to include low back (with radiculopathy of the right lower extremity), left hip, bilateral knee, and bilateral ankle disabilities.  If such chronic worsening is found, the examiner must attempt to establish a baseline level of severity of the right hip disability prior to aggravation by the service-connected disability or disabilities

If a current right hip disability is not shown on examination, the examiner must accomplish the following:  

(c)  Provide a medical opinion as to whether the right hip bursitis shown during the July 2014 examination was at least as likely as not (a 50 percent or greater probability) caused by the Veteran's service-connected orthopedic disabilities, to include low back (with radiculopathy of the right lower extremity), left hip, bilateral knee and bilateral ankle disabilities; or explain why the prior diagnosis of right hip bursitis was in error if warranted.  

(b)  If the examiner determines that the right hips bursitis was not caused by a service-connected disability , the examiner must provide a medical opinion as to whether the right hip bursitis shown during the July 2014 examination was at least as likely as not (a 50 percent or greater probability) chronically worsened by the Veteran's service-connected orthopedic disabilities, to include low back (with radiculopathy of the right lower extremity), left hip, bilateral knee and bilateral ankle disabilities; or explain why the prior diagnosis of right hip bursitis was in error if warranted.  If such chronic worsening is found, the examiner must attempt to establish a baseline level of severity of the right hip disability prior to aggravation by the service-connected disability or disabilities

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for any and all opinions provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinions should also be identified.

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto prior to returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

